Citation Nr: 0713660	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-33 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from May 1994 until May 1998. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.  

An unappealed rating decision in April 1999 previously denied 
service connection for left ear hearing loss and denied 
service connection for right ear tinnitus.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and respond by providing the appellant 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Further, in providing instruction as 
to what information would be considered "new and material", 
the Court indicated that "material" evidence would include 
(1) evidence on an element where the claimant initially 
failed to submit any competent evidence; (2) evidence on an 
element where the previously submitted evidence was found to 
be insufficient; (3) evidence on an element where the 
appellant did not have to submit evidence until a decision of 
the Secretary determined that an evidentiary presumption had 
been rebutted; or (4) some combination or variation of the 
above three situations.  "New" evidence would be considered 
new only if it had not been submitted previously to VA and 
was neither "cumulative nor redundant" of evidence already in 
the record.

A review of the claims file reveals that, in light of the 
Kent decision, the June 2003 VCAA notification letter sent to 
the veteran is insufficient.  In particular, the veteran was 
not apprised of the basis for the prior final denial of both 
claims, and the letter did not describe what evidence would 
be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. 

The Board also notes that because the veteran's claim to 
reopen was filed in May 2003, the version of 38 C.F.R. 
§ 3.156, effective August 29, 2001, must be applied.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 C.F.R. § 
3.156(a)].  The version of 38 C.F.R. § 3.156 effective from 
August 29, 2001 states that new evidence means evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  A review of the record revealed 
that the September 2003 rating decision considered the 
version of 38 C.F.R. § 3.156 that was effective prior to 
August 29, 2001.  The Board notes that the July 2004 
Statement of the Case provided the veteran with the new 
version of 38 C.F.R. § 3.156, but in the reasons and bases 
section, it considered the old version.  As such, prior to 
further appellate consideration, the AOJ must consider the 
veteran's claims to reopen in context of the version of 
38 C.F.R. § 3.156, effective from August 29, 2001.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also finds that further development is required in 
order to fulfill VA's duty to notify obligations under the 
VCAA for his claims of entitlement to service connection.  
Indeed, the June 2003 VCAA notice letter did not inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claims for service 
connection.  Specifically, the notice letter did not inform 
the veteran of what the evidence must show to support a claim 
for service connection.  Additionally, the veteran was not 
provided with notice of his and VA's respective duties for 
obtaining evidence.  Based on the foregoing, further notice 
is necessary to correct this deficiency.

During the pendency of this appeal and pertinent to both 
claims, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In addition to the VCAA notice deficiencies described above, 
the appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date in the event of award of the benefit or 
benefits sought.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issues of (1) whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for left ear hearing loss, and 
(2) whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
right ear tinnitus, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), Kent v. Nicholson, 
20 Vet. App. 1 (2006), and any other 
applicable legal precedent.  

The veteran must be apprised of what the 
evidence must show to support a claim for 
service connection, the division of 
responsibility between him and VA in 
obtaining the evidence, and specifically 
requested to send any pertinent evidence 
in his possession to VA.  Include an 
explanation of the information and 
evidence needed to establish a disability 
rating and effective date in the event of 
award of any benefit sought, per 
Dingess/Hartman.

The veteran should be informed of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
for left ear hearing loss and right ear 
tinnitus that were found insufficient in 
the previous final denial of record.

2.  Readjudicate the issues on appeal and 
consider the regulation for new and 
material evidence as in effect from 
August 29, 2001.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001); 38 C.F.R. § 3.156(a) 
(2006).  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

